Citation Nr: 1454302	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for residuals of a right hand fracture.

6.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's VA claims file has since been transferred to the RO in Newark, New Jersey.

The Board notes that the Veteran's February 2009 VA Form 9 (formal appeal), which appealed the issues discussed herein, contained a request for a Board hearing.  In a Report of General Information dated October 27, 2010, the Veteran withdrew his Board hearing request.

Insofar as the June 2010 VA Form 9 was filed in conjunction with a claim for entitlement to service connection for sinusitis, the Veteran's substantive appeal was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 , 20.202, 20.302 (2014).  As such, that issue is not on appeal and is not before the Board at this time.

As discussed in further detail below, a signed letter from the Veteran's then-representative, dated November 4, 2010, withdrew the claim for entitlement to service connection for an eye disorder.

A letter dated November 27, 2012, indicated that the Veteran's representative, Michael J. Brown, withdrew his appointment of representation.  In response, the Board sent a letter to the Veteran on to inform him that he could represent himself, appoint an accredited Veterans Service Organization, or appoint an additional private attorney.  The Veteran was informed that the Board would delay adjudication of his claim by 30 days to await his response, and that if no response was received that it would be assumed that the Veteran wished to represent himself.  To date, the Board has not received a response, and it is therefore assumed that the Veteran wishes to represent himself.

The issues of entitlement to service connection for a TBI, a low back disorder, residuals of a right hand fracture, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's PTSD diagnosis has been linked by a VA psychologist to an in-service stressor related to hostile military activity which is consistent with the place, type, and circumstance of the Veteran's service.

3.  A signed statement from the Veteran's then-representative, dated November 4, 2010, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw his appeal for entitlement to service connection for an eye disorder.  


CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In the instant case, the Veteran's claim for entitlement to service connection for PTSD is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

Service Connection

In this case, the Veteran has claimed entitlement to service connection for PTSD based on stressors experienced during his period of active service during the Gulf War.  To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  Prior to July 13, 2010, a claimed non-combat stressor was required to be verified, and it was determined that the evidence of record, including the Veteran's uncorroborated assertions, was insufficient to verify a non-combat stressor.  See Cohen; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

As such, the Veteran's claim will be viewed in light of the amended language of the regulation.  Importantly, this amendment does not require verification of combat service, nor does it require a verification of any claimed stressor.  Instead, the claimed stressor must simply be consistent with the circumstances of the Veteran's service (in the absence of clear and convincing evidence to the contrary), and, as noted, the Veteran's lay testimony alone may be sufficient establish the occurrence of the claimed in-service stressor.  

In conjunction with the Veteran's claim, he was afforded a VA psychiatric examination in January 2011.  At that time, it was noted that the Veteran was deployed for a period of one year in Bagdad, and that his military job specialty (MOS) was a "fueler."  Over the course of the interview, the Veteran indicated that that he experienced many events during this period which involved real or threatened death or serious injury.  He acknowledged experiencing intense fear, helplessness, and/or horror during most of these experiences.  He stated that the fighting in combat was "crazy," and was tearful as he described witnessing a friend's gruesome death as he was helpless to save him.  He described observing the fatally wounding of another soldier by a mortar.  He recalled instances in which his convoy came under mortar attack, an occasion when field truck was almost hit, and numerous attacks from snipers (and other hostile fire).  In so doing, the Veteran endorsed many symptoms of PTSD based on those stressful events.

The Veteran endorsed symptomatology such as anxiety, social isolation, restricted emotions, sleep disturbance, irritable mood, low frustration tolerance, distressing and intrusive thoughts of military combat action (and the re-experiencing thereof), nightmares, flashbacks, trouble relating to authority figures, constricted affect, dysthymic mood, hypervigilance, and limited attention and concentration.  Following the interview, the Veteran was diagnosed with PTSD.  The examiner noted that the Veteran presented with significant symptoms of PTSD following his combat duty in Iraq.  He further opined that the Veteran's recollection of hostile military activity caused fearfulness, helplessness, and horror.  The examiner stated that the Veteran's memories of these emotional reactions to such stressors formed the basis of his current PTSD diagnosis.

Based on the above, the Board has determined that VA medical evidence dated after the Veteran was discharged from service satisfies the first and second elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f), because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents he reportedly experienced during service.  With regard to the third element (a link between the Veteran's diagnosis and an in-service stressor), the Board observes that the January 2011 VA examination report provided a diagnosis of PTSD based upon the Veteran's claimed in-service stressors, to include mortar attacks and enemy fire.  

Because the Veteran's MOS was "Petroleum Supply Specialist" (see VA Form DD-214), and because the Veteran's stressor statements included encountering mortar attacks on convoys during a period of time when he was stationed in Iraq, the Board finds that those claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  Therefore, the Veteran's lay testimony alone, coupled with the in-depth opinion of the VA examiner in this case, is sufficient to establish the occurrence of the claimed in-service stressors in this instance.  Because verification of his alleged PTSD stressors is not required, and because the Veteran has a diagnosis of PTSD linked to a claimed, in-service stressor which is supported by the VA examiner in this case, the Board finds that service connection for PTSD is warranted.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to service connection for an eye disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted.

The appeal for entitlement to service connection for an eye disorder is dismissed



REMAND

Although the Board regrets the additional delay, the remaining issues must be remanded for further development.

To begin, the Board notes that additional, pertinent evidence for each of the remaining claims has been associated with the file following the Statement of the Case (SOC) issued in January 2009.  VA examinations were conducted pertaining to the back, hand, and TBI claims, and additional VA outpatient treatment reports (authored since the issuance of the SOC) have been obtained.  As such, the Veteran's claims must be remanded for the issuance of a supplemental statement of the case (SSOC), as material additions have been made to the Veteran's VA claims file.  See 38 C.F.R. § 19.31.

As to the Veteran's orthopedic claims (low back disorder and residuals of a right hand fracture), the Veteran was afforded a VA examination in January 2011.  Following that examination, he was diagnosed with right hand strain/sprain, with a history of a right fifth metacarpal fracture in 2004, as well as lumbar degenerative disc disease at L4-5 and L5-S1.  However, no etiological opinion was provided for either disability.

Although a VA respiratory examination in conjunction with the Veteran's sleep apnea claim was requested, it does not appear that such an examination was provided.  Though there is an indication that the examination was canceled, it is unclear as to whether the appointment was canceled by the Veteran or another party.

Pursuant to VA's duty to assist, VA shall schedule a respiratory examination, as well as obtain an addendum opinion from the January 2011 orthopedic examiner (or schedule an additional examination if said examiner is unavailable) so as to determine whether any currently-claimed disability is etiologically-related to the Veteran's period of active service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the January 2011 VA orthopedic examination in conjunction with the Veteran's claims for service connection for a low back disorder and residuals of a right hand fracture, so as to determine whether either disorder is etiologically-related to the Veteran's period of active service.  If the examiner is unavailable, schedule an additional VA orthopedic examination of the Veteran's  lumbar spine and right hand.  

The Veteran's claims folder should be made available to the examiner for review in conjunction with the opinion and/or examination.  The examiner should review, note, and discuss any statements in support of his claim, his service treatment records, the prior VA examination report, and any other pertinent evidence of record.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should:

a)  Diagnose any current low back disorder.  

b)  For any diagnosed low back disorder, opine as to whether it is at least as likely as not (50 percent or greater) that said disorder of the lumbar spine either began during or was/were otherwise caused by the Veteran's military service.    

c)  Diagnose any current right hand disorder.


d)  For any diagnosed right hand disorder, opine as to whether it is at least as likely as not (50 percent or greater) that said disorder either began during or was/were otherwise caused by the Veteran's military service.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Obtain a VA respiratory examination in conjunction with the Veteran's claim for service connection for sleep apnea.  

The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss any statements in support of his claim, as well his service treatment records and current findings.  

In consideration of these and any other evidence or factors deemed relevant, the examiner should:

a)  Diagnose any current respiratory disorder, to include sleep apnea.  

b)  For any diagnosed respiratory disorder, opine as to whether it is at least as likely as not (50 percent or greater) that said disorder either began during or was/were otherwise caused by the Veteran's military service.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  The claims should then be readjudicated.  If any claim remains denied, the RO must issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


